DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (10591249).
In reference to claims 1, Campbell discloses an aiming device comprising: 
a body having a front, a rear and opposing sides, the rear configured to face toward a user during use of the aiming device to aim at a target (figure 7C, elements 1003, 1017, the portion defining the battery compartment below 1017, and the housing portion to the left of element 1017 and having elements 1001 and 1005 therein); 
an illumination device housed in the body (figure 7C, projected reticle 1008 is inherently constituted by light created by an illumination device; a person of ordinary skill in the art would at once envisage that projected reticle 1008 is constituted by light created by an illumination device); 
a power source in electrical communication with the illumination device (paragraph bridging columns 9 and 10, “battery compartment”);
a protective frame joined with the body (figure 7C, the portion of element 1003 that extends upwardly from a location adjacent to the “1003” lead line, and is shown with a plurality of horizontal lines thereon);
an optical element joined with the protective frame such that the protective frame extends at least partially around the optical element (figure 7C, a person of ordinary skill in the art would at once envisage that an optical element, i.e., “sight window”, is housed in the protective frame, said optical element having the projected reticle 1008 projected thereupon); and 
wherein the illumination device is operable to display a dot on the optical element that is visible to a user along a first line of viewing within a first field of view from the rear of the body (column 7, lines 11-12 and 45-56; paragraph bridging columns 9 and 10, a person of ordinary skill in the art would at once envisage that the projected reticle 1008 of the sight of figure 7C is visible by a user along a first, horizontal line of viewing, with a user’s eye positioned to the right of the sight and looking to the left).
Thus, Campbell discloses the claimed invention, except fails to explicitly disclose that the embodiment of figure 7C includes a power indicator located distal from the optical element, the power indicator in electrical communication with the power source, the power indicator joined with at least one of the body and the protective frame, wherein the power indicator is operable to emit illumination along a second line of viewing that is offset from the first line of viewing such that the user cannot view the displayed illumination from the power indicator while the user is viewing the dot along the first line of viewing from the rear of the body and aligning the dot with a target distal from the aiming device, wherein the second line of viewing is out of the first field of view a claimed. However, Campbell teaches additional embodiments of the invention, at least one of which includes a power indicator located distal from an optical element, the 
Further, in each of the embodiments of figures 1 and 2, it is noted that Campbell illustrates the indicator as a small circle situated adjacent to on/off switch 1004, on a side surface of the sighting device. Further, it is noted that the embodiment shown in figure 7C also include an on/off switch 1004 on a side surface of the sighting device (with a small circle adjacent thereto), but Campbell fails to explicitly disclose that the small circle is a power indicator (Campell is silent as to the small circle of figure 7C). Further, Campbell makes clear that the inclusion of a power indicator provides a user with a visual cue of whether or not the sight is receiving power. Thus, it would have been obvious to a person of ordinary skill in the art to modify the embodiment of figure 7C so as to provide a power indicator on the side surface of the sighting device adjacent to the power switch (e.g., by forming the small circle, leftward adjacent to the power switch 1004, as a power indicator), as taught by Campbell in the embodiment of figures 1 and 2, in order to provide a user with a visual cue of whether or not the sight is receiving power. It is noted that such a modification of the embodiment of figure 7C would clearly result in a power indicator having a second line of viewing offset from the 
In reference to claim 2, Campbell makes obvious the claimed invention, except for wherein the power indicator includes an illumination element that emits a first illumination therefrom, the first illumination being in a first visible wavelength range, wherein the dot is displayed on the optical element in a second visible wavelength range different from the first visible wavelength range. However, the examiner takes Official Notice that it is well known for a power indicator and a projected reticle, of a sight, to be of different frequencies (i.e., different color light), e.g., by allowing the color of the projected reticle to be changed depending on the use environment and a user’s preference, while the indicator is a mere single color LED. Thus, it would have been obvious to a person of ordinary skill in the art to form the sight of Campbell such that the power indicator includes an illumination element that emits a first illumination therefrom, the first illumination being in a first visible wavelength range, wherein the dot is displayed on the optical element in a second visible wavelength range different from the first visible wavelength range.
In reference to claim 10, Campbell makes obvious the claimed invention, as set forth above in the reference to claim 1 (the first and second line of viewing are oriented orthogonally to one another; also see figure 7C).

In reference to claim 14, Campbell makes obvious the claimed invention, as set forth above in the reference to claim 2.
In reference to claim 17, Campbell makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 19, Campbell makes obvious the claimed invention, as set forth above in the reference to claim 1 (also, the power indicator of Campbell is capable of alerting a user as claimed).
In reference to claims 21-23, Campbell makes obvious the claimed invention. Specifically, it is noted that the claimed “second line of viewing” can be considering any line of view that the indicator is visible along. Thus, there clearly exists many possible lines of view that read upon the claimed “second line of viewing,” many of which are between 5° and 85° inclusive relative to the first line of viewing when viewed from a top view of the aiming device.

Claims 3, 4, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Wells et al. (2020/0158473) or Kremer et al. (2016/0047626). 
In reference to claims 3, 4, and 9, Campbell makes obvious the claimed invention, except for wherein an illumination element of the power indicator is disposed in a recess, as claimed. It is noted that the power indicator of Campbell is referred to as an “indicator light” (column 8, line 47), and thus, comprises an illumination element. 
In reference to claim 15, Campbell in view of Wells or Kremer makes obvious the claimed invention, as set forth above, except for wherein the optical element is a lens. However, the examiner takes Official Notice that it is well known to utilize a lens as the the optical element for an aiming device, such as that shown in figure 7C of Campbell; a lens provides a focal point, and thus, a crisp image. Thus, it would have been obvious to person of ordinary skill in the art to utilize a lens as the optical element for the aiming device of figure 7C of Campbell, in order to provide a focal point, and thus, a crisp image to a user.
In reference to claim 16, Campbell in view of Wells or Kremer makes obvious the claimed invention, since the recess taught by either Wells or Kremer would be recognized by a person having ordinary skill in the art as an elongated bore, since said recess includes the space that is occupied by the illumination element of the indicator. Modifying Campbell per the teaching of either Wells or Kremer results in a bore that is .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Bates (6415542). Campbell makes obvious the claimed invention, except for a closure as claimed. However, Bates teaches that it is known to provide a control panel, having switches and indicator lights, with a selectively movable closure to provide a user with the ability to selectively cover the control panel (figure 1, access panel 17; column 2, lines 57-65). A person of ordinary skill in the art would at once recognize that such a closure provides for selective protection of the control panel and selective discretion regarding the indicator light. Thus, it would have been obvious to a person of ordinary skill in the art to provide the aiming device of Campbell with a closure as claimed, in order to provide a user with the ability to selectively cover the switches and indicator lights of Campbell.


Response to Arguments
Applicant's arguments filed February 23, 2021, have been fully considered but they are not persuasive. Specifically, Applicant seemingly argues that the examiner has demonstrated proper motivation in the proposed modification of Campbell (to include a power indicator on the side of the aiming device of figure 7C). The examiner respectfully disagrees. Looking at the above-rejection, the examiner clearly demonstrates motivation (“in order to provide a user with a visual cue of whether or not the sight is receiving power” pg.9). Thus, the examiner asserts that proper motivation for the proposed modification is demonstrated in the above-rejection.
Applicant further argues that the examiner’s proposed modification doesn’t adhere to an exact interpretation of the teaching of Campbell in the embodiment of figures 1 and 2. Specifically, Applicant seems to argue that the proposed modification to the embodiment of figure 7C--to include a power indicator on the side of the aiming device adjacent to the power switch--must place the power indicator to the right of the power switch, since the power indicator taught in the embodiment of figures 1 and 2 is placed to the right of the power switch. The examiner respectfully disagrees. Specifically, Applicant’s attention is directed to the above-rejection of claim 1, which makes clear that the examiner considers Campbell (figs. 1 and 2) to teach the inclusion of a power indicator on a side of an aiming device adjacent to a power switch, but NOT on any specific side of the power switch. Further, the examiner clearly notes that the embodiment of figure 7C also has a power switch on a side of an aiming device (power switch 1004 is shown on the side of the aiming device that faces out from the page). In the above-rejection, the examiner concludes that it would have been obvious to apply a power indicator adjacent to the power switch on the side of the aiming device of figure 7C, and provides a clear example of how such an indicator could be thus placed (by forming the small circle to the left of element 1004 as the power indicator). Thus, it is strongly suggested that Applicant reread the above-rejection of claim 1, which makes clear that Campbell renders obvious the claimed invention.
Applicant further argues that the teaching of Campbell in the embodiment of figures 1 and 2 is not applicable to the embodiment of figure 7, since the aiming device 
In conclusion, the examiner notes that the above-rejection of claim 1 has been slightly reworded vis-à-vis that found in the Non-Final Rejection mailed  

Allowable Subject Matter
Claims 5, 6, and 8 are allowed.


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641